McINERNEY, Justice
(dissenting).
I concur generally in the views expressed by Justice Hodges in his dissenting opinion. I would not shield a quasi-governmental corporation from the responsibility of conducting its affairs with ordinary care. I believe Justice Hodges is correct in his analysis, and criticism, of the outmoded doctrine of governmental immunity when applied to a situation involving the alleged negligent operation of an automobile by an employee of the University.
I assume that it may be agreed that the University is entitled to maintain an action against Jack Karns Newman upon an allegation of his negligence resulting in damage to the automobile owned by the University. Mutuality of remedy by denying access to the courts to only one litigant is thus perpetuated by the majority opinion. I would not treat the parties on such an unequal basis in the conduct of every day affairs.
The Legislature has provided authorization for the Boards of Regents, institutions and agencies comprising the Oklahoma State System of Higher Education to carry public liability insurance on vehicles owned and operated by these entities. 70 O.S. Supp. 1970, § 2115 (Laws 1965). The petition does not state that the automobile driven by the alleged employee of the University was owned by the University. Application of the liability insurance provision is thus unclear. But the purpose of its enactment seems clear: The Legislature recognizes the responsibility of government to its citizens. That recognition is frustrated when the quasi-governmental entity clings to a doctrine not originally intended for its benefit. The broad brush application of the doctrine of sovereign immunity; that a university is “sovereign,” must yield, in my opinion, to the unambiguous language of Article 2, §§ 6 and 7 in the Oklahoma Constitution relating to due process and access to courts of justice. And this seems particularly true when the Legislature has expressed its acquiescence in a specific governmental activity.